TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00531-CR


James King, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 001502, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. James B. Matthews, is ordered to tender a brief in this cause no later than December
9, 2002.  No further extension of time will be granted.
It is ordered November 15, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish